

Exhibit 10.28
Director Compensation


RESOLUTION OF THE
BOARD OF DIRECTORS OF
PG&E CORPORATION


February 20, 2008


WHEREAS, the Board of Directors has previously approved a compensation program
for the non-employee directors of this corporation; and


WHEREAS, the Board of Directors desires to clarify and restate the application
of the compensation program for non-employee directors, in light of (1) the
division of the PG&E Corporation Nominating, Compensation, and Governance
Committee into two separate committees – a Compensation Committee and a
Nominating and Governance Committee – effective January 1, 2008, and (2) changes
to the process by which the Board of Directors selects its lead director,
effective January 1, 2008;


NOW, THEREFORE, BE IT RESOLVED that, effective as of January 1, 2007, directors
who are not employees of this corporation or Pacific Gas and Electric Company
(“non-employee directors”) shall be paid a retainer of $12,500 per calendar
quarter, which shall be in addition to fees paid for attendance at Board and
Board committee meetings; and


BE IT FURTHER RESOLVED that, effective as of January 1, 2007, the non-employee
director who serves as lead director shall be paid an additional retainer of
$12,500 per calendar quarter; and


BE IT FURTHER RESOLVED that, effective as of January 1, 2008, the non-employee
director who is duly appointed to chair the Audit Committee of this Board shall
be paid an additional retainer of $12,500 per calendar quarter, and the
non-employee directors who are duly appointed to chair the other permanent
committees of this Board shall be paid an additional retainer of $1,875 per
calendar quarter; provided, however, that a non-employee director duly appointed
to chair a permanent committee of this Board shall not be paid an

 
 

--------------------------------------------------------------------------------

 

additional retainer for any calendar quarter during which such director also
serves as lead director; and


BE IT FURTHER RESOLVED that, effective as of January 1, 2007, non-employee
directors shall be paid a fee of $1,750 for each meeting of the Board and for
each meeting of a Board committee attended; provided, however, that non-employee
directors who are members of the Audit Committee shall be paid a fee of $2,750
for each meeting of the Audit Committee attended; and


BE IT FURTHER RESOLVED that any non-employee director may participate in a
Directors’ Voluntary Stock Purchase Program by instructing the Corporate
Secretary to withhold an amount equal to but not less than 20 percent of his or
her meeting fees and/or quarterly retainers for the purpose of acquiring shares
of this corporation’s common stock on behalf of said director, provided that
once a non-employee director has so instructed the Corporate Secretary, said
director may not modify or discontinue such instruction for at least 12 calendar
months; and


BE IT FURTHER RESOLVED that non-employee directors shall be eligible to
participate in the PG&E Corporation 2006 Long-Term Incentive Plan under the
terms and conditions of that Plan, as adopted by this Board of Directors and as
may be amended from time to time; and


BE IT FURTHER RESOLVED that members of this Board shall be reimbursed for
reasonable expenses incurred in attending Board or committee meetings; and


BE IT FURTHER RESOLVED that, effective as of January 1, 2008, the resolution on
this subject adopted by the Board of Directors on December 20, 2006 is hereby
superseded.

 
2

--------------------------------------------------------------------------------

 
